Case 2:19-cv-00119-JRG-RSP Document 82 Filed 04/21/20 Page 1 of 1 PageID #: 1848



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  LBS INNOVATIONS, LLC                           §
                                                 §
  v.                                             §          Case No. 2:19-CV-119-JRG-RSP
                                                 §
 .APPLE INC.                                     §

                                             ORDER

         Previously, the Court appointed Shane Nelson as the technical advisor to the Court in this

  action with his costs to be assessed equally between Plaintiff and Defendant and timely paid as

  billed. The Court has received Mr. Nelson’s invoice for services through March 27, 2020 in the

  amount of $28,857.06 and hereby ORDERS payment to be promptly made as follows:

         Plaintiff:                                                  $14,428.53

         Defendants:                                                 $14,428.53
         SIGNED this 3rd day of January, 2012.
         SIGNED this 21st day of April, 2020.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE
